IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 606 EAL 2015
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
ALWASI YONG,                                 :
                                             :
                    Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 24th day of May, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:


             Did the Superior Court - in contravention of the United States
             Supreme Court precedent and overwhelming supporting authority
             from this Court, the Superior Court itself, and virtually every federal
             and state court - err in holding that the Fourth Amendment does not
             permit a member of a close group of officers working as a team to
             act on the collective knowledge of that team, absent a directive or
             instruction issued by an officer who possesses probable cause?
      Justice Wecht did not participate in the consideration or decision of this matter.